Citation Nr: 0432825	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  97-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent right elbow (minor) neuritis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied the benefits sought on 
appeal.

The issue of entitlement to an evaluation in excess of 10 
percent for sinusitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a low back disability.

2.  The veteran does not have a left elbow disability.

3.  The veteran does not have a bilateral knee disability.

4.  Throughout the period under consideration, the veteran's 
right elbow (minor) neuritis has been manifested by 
paresthesias, hyperalgesia, weakened movement, and 
fatigability. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A left elbow disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The criteria for a 20 percent evaluation, but no higher, 
for the veteran's right elbow (minor) neuritis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8517 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated April 2002, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims for entitlement to 
service connection for disabilities of the low back, left 
elbow, bilateral knee, as well as increased evaluation for 
his service connected right elbow (minor) neuritis.  He has 
been made aware of how VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The April 2002 letter indicated that 
to show service connection the medical evidence must show an 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease or a current physical disability 
that could be shown by medical evidence or other evidence 
showing the veteran had persistent or recurrent symptoms of 
disability; and a relationship between your current 
disability and an injury, disease, or event in service.  

The veteran was informed that he had up to one year from the 
date of the letter to submit information.  The veteran was 
told that the VA requested copies of his nerve conduction 
test from the Gainesville VA Medical Center and had received 
treatment records from Drs M, B, and M, which were received 
in May 2001.  The veteran was informed it there was more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the April 2002 letter was sent, the veteran was 
scheduled for VA examinations in February 2001 and March 
2004.  In addition, the veteran submitted private medical 
records.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis) are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Low back strain

Background

Service medical records show that in August 1986, the veteran 
complained of a four-day history of low back pain after 
moving furniture/television into a new apartment last week.  
There was no radiation of pain to the legs or buttocks, no 
difficulty with urination or bowel movements, and no prior 
history of backache.  It was noted that the veteran had full 
range of motion of the lumbosacral spine with no evidence of 
tenderness or muscle spasm.  The assessment was low back 
strain.  In July 1992, the veteran was seen for complaints of 
sudden onset of back pain after throwing a towel over his 
back after a shower.  The assessment was paraspinous spasm.  
On his October 1994 separation examination, the veteran 
reported infrequent back pain.  The examiner noted normal 
clinical evaluation of the spine, other musculoskeletal.  

At his December 1995 VA examination, the veteran reported 
that in 1989 he noted a gradual onset of pain across his 
lumbosacral spine.  He indicated that upon going to sick 
call, no x-rays were taken, but he was diagnosed as having a 
strain and placed on Motrin.  He stated that he had never had 
any diagnostic studies on his back and had never been 
hospitalized because of symptoms.  He reported no surgeries 
on his lumbosacral spine and at the present time if he did 
considerable lifting he would experience a pain across his 
lumbosacral spine.  The veteran indicated that the pain 
always remained well localized and there had been no history 
of radicular-type pain or paresthesias in either lower 
extremity.  It was noted that there had been no history of 
any bladder or bowel incontinence.  He indicated that Tylenol 
and Motrin relieved his pain but when an upset occurs, it 
generally lasted a few days.  He reported having no treatment 
for his back since being discharged from the Navy in May 
1995.

The examination showed that the veteran walked with a normal 
gait without limping or listing to either side.  He could 
stand on his heels and toes without difficulty.  His spine 
was straight and his posture was good.  There was no 
localized tenderness about the lumbosacral spine and no 
evidence of any muscle spasm.  He could forward flex to 100 
degrees.  It was noted that his lumbosacral spine was normal.  
X-rays of the veteran's lumbosacral spine revealed a 
transitional vertebra at S-1 but were otherwise within normal 
limits.  The L-3 disc spaces were well maintained and there 
was no evidence of any recent or old injury.  The diagnosis 
indicated pain, lumbosacral spine; etiology undetermined.

Outpatient treatment records from Jacksonville Orthopaedic 
Institute dated June to July 1997 indicated that the veteran 
was seen for complaints in his upper back and neck area since 
April 1997 when he tripped over a coffee table at his office.  
He indicated he did not fall but he jerked his upper body and 
had pain.  The veteran indicated he went to his doctor and 
was given Motrin and Flexeril.  The diagnosis was cervical 
strain. 

Treatment reports from G.L.W., M.D., dated November 1995 to 
October 1997 indicate that in June 1996 the veteran was at 
Adventure Landing on the water slide when he was going back 
and forth on the slide and felt a sharp pain in the left side 
of his neck radiating to this middle back.  He then proceeded 
to have stiffness through the night with decreased mobility.  
He denied any numbness or tingling in his extremities and it 
was noted that he had no history of any neck injury.  The 
assessment was cervical strain with spasm.  In August 1996, 
the veteran was scheduled for physical therapy.

At his August 1997 RO hearing, the veteran testified that he 
had problems with his back during service when he was lifting 
items, moving things around, and what not.  The veteran 
indicated that he was now having upper back problems and was 
under a doctor's care.  The veteran stated that he never 
distinguished between the upper and lower back and in his 
view it was a back problem.  He testified that in service he 
was diagnosed with lower back strain.  The veteran indicated 
that he was not currently having problems with his lower 
back.  

At his July 2000 Travel Board hearing, the veteran testified 
that he was moving while in the service and hurt his back and 
then after that lifting things and what not over the years.  
The veteran did not recall how he originally hurt his back.  
The veteran indicated that he was given muscle relaxer and 
anti-inflammatories when he went to sick call.  He stated 
that x-rays were not taken in service.  The veteran testified 
that his back was bothering him at the time of discharge.  He 
indicated that he was now having problems and being treated 
by a chiropractor for his entire back.  He stated he was 
having problems with his back while in service periodically.  
The veteran testified that after separation from service he 
really never went to see a doctor for his lower back problems 
and used over the counter medications and got prescriptions 
for muscle relaxants or anti-inflammatories from his brother 
and father who were both physicians.

At his March 2004 VA examination, the veteran admitted to 
having multiple neck traumas, history of multiple cervical 
strains, and had intermittent neck pain.  The examination 
showed the veteran's gait within normal limits.  It was noted 
that cervical spine diagnostic studies in May 2001 showed 
loss of normal cervical lordotic curvature, otherwise 
negative.  

Analysis

There is evidence of treatment in service twice, one for low 
back strain and the other for paraspinous spasm.  The 
separation examination found normal clinical evaluation of 
the spine.  The report of examination does not include a 
diagnosis of a chronic low back disorder.  At his July 2000 
Travel Board hearing, the veteran testified that he self 
medicated for his low back pain and was given prescriptions 
for muscle relaxants and anti-inflammatories by his brother 
and father, but did not seek any other treatment.  It is 
noted that the veteran sought medical treatment for his 
cervical spine after hurting his neck on a water slide in 
June 1996 and after tripping over a coffee table at work in 
April 1997.

In the absence of evidence of a present disability there can 
be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the available medical reports fail to show 
that the veteran currently now has a low back disability.  
For this reason, the grant of service connection is not 
warranted.

B.  Left elbow disability

Background

Service medical records show that in October 1993 the veteran 
complained of left elbow pain for the past 3 months.  The 
examination of the elbow was normal.  There was tenderness 
around the proximal tendon/joint.  The assessment was 
synovial disruption.  The May 1994 separation examination 
showed occasional soreness with overuse.  

At his December 1995 VA examination, the veteran reported 
injuring his right elbow after falling from a chair.  The 
examiner noted that the veteran's VA from listed having 
abnormalities of the left elbow, but the veteran denied any 
symptoms or injuries to this joint.  

At his August 1997 RO hearing, the veteran testified that he 
was told by a doctor while in the service that he had 
developed tennis elbow from working out two to three times a 
day.  He indicated that when he was with the Marine Corps and 
walking around with a heavy pack on his back, he started to 
develop pain in the elbows.  The veteran indicated that 
currently his elbow did not bother him at all because he was 
not working out a lot.  He testified that he still had a 
condition, but it just did not bother him right now.  He 
stated that he did not receive any treatment for his left 
elbow after separation from service.  

At his July 2000 Travel Board hearing, the veteran testified 
that he was working out a lot and developed left tennis elbow 
and was given anti-inflammatories and something for his pain.  
He indicated his left arm was placed in a sling for 30 days 
to try to get it to go down and whenever he over-utilized the 
arm it would start to hurt him.  The veteran indicated he 
belonged to an aerobics class while in service.  The veteran 
did not remember exactly what diagnosis the doctor gave for 
his left elbow, but believed it was akin to tennis elbow.  

Analysis

There is evidence of treatment in service once in October 
1993 when the veteran complained of left elbow pain for the 
past 3 months.  The examination of the elbow was normal.  
There was tenderness around the proximal tendon/joint.  The 
assessment was synovial disruption.  The May 1994 separation 
examination showed occasional soreness with overuse.  The 
report of examination does not include a diagnosis of a 
chronic left elbow disorder.  At his July 2000 Travel Board 
hearing, the veteran testified that he did not remember 
exactly what diagnosis the doctor gave for his left elbow, 
but believed it was akin to tennis elbow.  The veteran did 
not seek medical treatment for his left elbow after 
separation from service.

In the absence of evidence of a present disability there can 
be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the available medical reports fail to show 
that the veteran currently now has a left elbow disability.  
For this reason, the grant of service connection is not 
warranted.

C.  Bilateral knee disability

Background

Service medical records show that the veteran was seen in 
April 1990 with complaints of bilateral knee pain and locking 
and was referred for evaluation.  April 1990 x-rays revealed 
lateral and sunrise views of the knees did not show 
abnormalities.  The veteran was seen in June 1990 with 
complaints of bilateral knee pain.  He indicated it began on 
a ship several years ago and was aggravated by climbing 
ladders and running.  The assessment was patella femoral 
syndrome.  The May 1994 separation examination showed 
occasional soreness of bilateral knees with overuse.  In 
November 1994, the veteran was seen for complaints of 
bilateral knee pain since running during physical training.  
The veteran was again diagnosed with patella femoral 
syndrome.

At his December 1995 VA examination, the veteran reported a 
spontaneous onset of pain in both knees approximately 8 years 
earlier.  He indicated that x-rays were obtained at Camp 
LeJeune in 1990, but he could not remember the results of 
these x-rays, nor the diagnosis.  His x-rays indicated that 
he was told that he had a patellar femoral syndrome.  He 
indicated he was treated with 2 elastic knee braces and 
advised to use these whenever he ran or worked out.  He 
stated that at the present time when he ran he would 
experience an aching pain in the parapatellar area of both 
knees.  The veteran reported that this was relieved by 
Motrin, but would subside with no treatment at all within 2 
hours.  It was noted that there had been no history of 
swelling, locking, or crepitation, but he did complain that 
the left knee occasionally gave way.  He could squat and 
kneel without difficulty and ascended and descended stairs 
without difficulty.  

The examination showed knee jerks and ankle jerks were 2+ and 
there was no evidence of any sensory deficit in the lower 
extremities.  There was no evidence of muscle atrophy or 
weakness in the lower extremities.  Both knees had a normal 
contour with no evidence of any joint effusion.  There was no 
palpable tenderness about the knees.  His Q-angles were 
normal.  He had full range of motion about knees.  There was 
some mild crepitation in the left knee on flexion and 
extension movements, but his subsided with exercise.  His 
patellar compression test and his patellar apprehension signs 
were negative.  Both knees measured 39.5 cm in circumference 
and both quadriceps measured 45.5 cm in circumference.  His 
collateral and cruciate ligaments were intact.  X-rays of 
both knees were within normal limits and there was no 
evidence of any arthritic changes in these joints and no 
evidence of any recent or old fracture or dislocation.  The 
diagnosis was pain, both knees, etiology undetermined.  

At his August 1997 RO hearing, the veteran testified that he 
did not have an actual trauma to the knees, but when he was 
with the Marine Corps and walking around with a heavy pack on 
his back he started to develop pain in the elbows and every 
so often his knee would kind of give out and he would fall to 
the ground if he could not catch himself and hit the ground.  
The veteran did not remember what diagnosis he was given for 
his knees while in the service, but testified that he was 
issued braces for both his knees.  The veteran stated that he 
currently had pain in his knees, but did have full range of 
motion.  He indicated that his left knee kind of pops out 
sometimes and gave way.  

At his July 2000 Travel Board hearing, the veteran testified 
that while on board ship he would run up and down ladders and 
smack his knees and what not, in addition to standing on the 
steel decks for long period of time attributed to his knee 
pain.  He indicated that he was issued knee braces and was 
told to wear them when he was working out or when they were 
bothering him.  The veteran testified that he did not seek 
treatment for his knees after separation from service because 
he was told that there was not anything that could be done.  
He reported having pain in the knees and sometimes his right 
knee went out on him.  He also indicated that the weather 
bothered his knees and lifting and carrying heavy objects 
around bothered his knees as well.  The veteran indicated 
that he now swam as opposed to running now in the Naval 
Reserve for his required fitness requirements.  

Analysis

There is evidence of treatment in service in April and June 
1990, and November 1994 for bilateral knee pain with an 
assessment of patella femoral syndrome.  X-rays were 
negative.  The veteran's May 1994 separation examination 
noted bilateral knees occasionally painful with overuse.  The 
report of examination does not include a diagnosis of a 
chronic bilateral knee disorder.  At his December 1995 VA 
examination the veteran complained of bilateral knee pain 
with occasional left knee give way.  X-rays of both knees 
were within normal limits and there was no evidence of any 
arthritic changes in these joints and no evidence of any 
recent or old fracture or dislocation.  The diagnosis was 
pain, both knees, etiology undetermined.  

At his July 2000 Travel Board hearing, the veteran testified 
that he did not remember exactly what diagnosis the doctor 
gave for his knee condition and did not seek treatment for 
his knees after separation from service because he was told 
that there was not anything that could be done.  

Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Again, in the absence of evidence of a present disability 
there can be no valid claim. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  In Brammer, the Court stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer, 3 Vet. App. at 225.  
The Court further stated that where the proof is insufficient 
to establish a present disability there could be no valid 
claim for service connection.  Id.

As is noted above, the available medical reports fail to show 
that the veteran currently now has a bilateral knee 
disability.  For this reason, the grant of service connection 
is not warranted.

III.  Increased evaluation for right elbow (minor) neuritis

Background

At his VA examination dated in December 1995, the veteran 
reported that any time he struck the medial aspect of his 
elbow on an object he would get an electric like pain which 
radiated down into his forearm, "like when you hit the funny 
bone."  It was noted that this was associated with some 
temporary numbness in the ulnar distribution in the forearm 
and hand; however, these symptoms rapidly subside.  

The examination showed the right elbow to have a normal 
contour.  The ulnar nerve on the medial aspect of the elbow 
was slightly tender in the ulnar groove.  He had a full range 
of motion about the right elbow and there was no evidence of 
any swelling about this joint.  X-rays of the right elbow 
showed a tiny olecranon spur, otherwise the elbow appeared 
unremarkable.

At his August 1997 RO hearing, the veteran testified that 
every time he touched his right elbow in the area of the 
nerve against anything whether it be a table top, a chair, or 
any kind of furniture it was like some one smashed their 
funny bone, severe pain and he described his arm going numb 
and then got a sharp pain in his right arm.  The veteran 
indicated that he had diminished grip strength.  The veteran 
indicated that he had not seen a doctor for his right elbow 
because he was told while in the Navy that there was nothing 
that could be done.

At his December 1997 VA examination the neurological 
examination showed no TMJ dysfunction and cranial nerve 
function was normal.  Strength in the upper and lower 
extremities was full with normal sensation.  A positive 
Tinel's sign was present at the right elbow.  Reflexes were 
symmetric.  The examiner noted that the veteran had ulnar 
delay according to his nerve conduction studies accounting 
for his right elbow pain and intermittent numbness in the 
right hand.  It was noted that the veteran complained of 
decreased grip in the right hand but when the muscles 
supplied by the median, radial and ulnar nerves were 
individually tested, his strength was normal.

At his November 1998 VA EMG study of the right elbow, the 
veteran reported severe pain in his right elbow on touching 
the area or when bumping it.  He described tingling along the 
medial side of his right forearm and medial two fingers.  He 
had also noticed decreased grip strength on the right.  The 
study showed long standing right ulnar neuropathy at the 
elbow, there was no evidence of active process at this time; 
motor conduction was slower in across the elbow segment 
compared to forearm segment; EMG of ulnar innervated hand 
muscles showed long duration motor units, there were no 
polyphasics or spontaneous activity; median study findings 
were normal and there was no evidence of right C 
radiculopathy.

At his July 2000 Travel Board hearing, the veteran testified 
that he had episodes of severe pain that comes and goes if 
his right elbow is touched.  He described that when this 
happens he got numbness down his left arm into his fingers.  
He also testified that he had diminished grip strength and 
trouble lifting.  The veteran testified that a VA doctor 
suggested that he have surgery so that the nerve could be 
moved into the inner part of the elbow.  The veteran 
indicated that he knocked his elbow 2 to 3 times a week, but 
was not getting regular treatment for the right elbow now.

At his March 2004 VA examination, the veteran reported pain 
and stiffness of the right elbow.  He indicated that he had 
flare-ups almost on a daily basis, lasting several hours each 
time.  Precipitating factors of flare-ups were repetitive use 
of the right upper extremity.  He stated he got relief with 
rest.  It was noted that there was a 5 percent magnification 
of pain on flare-ups and 5 percent reduction of range of 
motion after repetitive movements.  The veteran denied 
dislocation or subluxation episodes.  He also denied any 
signs and symptoms of inflammatory arthritis.

The examination showed that the veteran was left hand 
dominant and the right elbow demonstrated tenderness on 
palpation over the cubital tunnel.  Tenal's test was positive 
over the cubital tunnel.  Range of motion passive and active: 
flexion 0 to 145 noting normal as 145 degrees; supination was 
0 to 85 degrees, noting normal as 85 degrees; and pronation 
was 0 to 80 degrees, noting normal as 80 degrees.  X-rays of 
the right elbow did not show any gross abnormality.  The 
impression was right elbow pain and probable right cubital 
tunnel syndrome verses cervical plexopathy.  

The examiner noted that there was a 5 percent magnification 
of pain on flare-ups and 5 percent reduction of range of 
motion after repetitive movements.  In the examiner's 
opinion, the veteran demonstrated weakened movements and 
excess fatigability after repetitive motion; however, 
incoordination did not exist in this particular case.  

At his March 2004 VA neurological examination, the veteran 
reported experiencing extreme hyperalgesia to minimal 
stimuli; he also described numbness in the medial aspect from 
the elbow to the wrist as well as the 4th and 5th fingers.  He 
described difficulty carrying objects in his right hand 
secondary to intermittent hand weakness.  The veteran denied 
atrophy to muscles, but did admit to having multiple neck 
traumas; history of multiple cervical strains and had 
intermittent neck pain.  

The motor examination revealed bilateral upper and lower 
extremities 5/5, no dysmetria, no dysdiadochokinesia, no 
drift, no atrophy or fasiculations, no spasticity or 
rigidity; deep tendon reflexes were 2 in biceps, triceps, 1 
brachial radialis, negative Hoffmann sign.  Sensory 
examination showed decreased pinprick forearm and hypothenar 
eminence into 4th and 5th fingers.  He did not split the 4th 
finger and evaluation of the upper extremities revealed no 
hair loss, nail pathology, pulses were 2+, hands were warm to 
touch, and there was a thenar eminence well-healed scar.  No 
elbow surface pathology was noted.

The examiner noted that an EMG nerve conduction study was 
performed in March 2004, which was a normal study with no 
electrodiagnostic evidence of a right ulnar nerve entrapment 
syndrome.  The impression indicated right elbow to wrist/hand 
paresthesias and hyperalgesia.  There was no evidence of a 
myelopathy, radiculopathy, plexopathy, or neuropathy.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The service connected right elbow (minor) neuritis is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The criteria for evaluating paralysis of the musculocutaneous 
nerve are set forth at Diagnostic Code 8517.  Under that 
diagnostic code, 30 or 20 percent evaluations are assigned 
for complete paralysis involving weakness but not loss of 
flexion of elbow and supination of forearm.  Regardless of 
whether the major or minor extremities are involved, severe 
incomplete paralysis warrants assignment of 20 percent 
evaluations, moderate incomplete paralysis warrants 
assignment of 10 percent evaluations, and mild incomplete 
paralysis warrants assignment of noncompensable evaluations.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Neuritis and neuralgia involving the musculocutaneous nerve 
are evaluated under the criteria found at Diagnostic Codes 
8617 and 8617, respectively.  Those criteria are consistent 
with the criteria for evaluating the severity of paralysis as 
set forth above.



Analysis

Considering the evidence of record in light of the above 
criteria, specifically the veteran's weakened movement and 
fatigability, and resolving all reasonable doubt in the 
veteran's favor, it is found that the symptomatology present 
more nearly approximate the criteria required for an 
increased evaluation to 20 percent rating for the veteran's 
right elbow (minor) neuritis.  

The veteran's March 2004 VA examination showed tenderness on 
palpation over the cubital tunnel and Tinel's test was 
positive over the cubital tunnel.  Range of motion passive 
and active showed flexion from 0 to 145, supination from 0 to 
85, and pronation from 0 to 80 degrees.  The examiner noted a 
5 percent magnification of pain on flare-ups and a 5 percent 
reduction of range of motion after repetitive movements.  The 
veteran noted that the veteran demonstrated weakened 
movements and excess fatigability after repetitive motion; 
however, incoordination did not exist in this particular 
case.  The March 2004 VA neurological examination showed 
right elbow to wrist/hand paresthesias and hyperalgesia.

In sum, resolving all reasonable doubt in the veteran's 
favor, under the particular facts of this case a 20 percent 
initial evaluation is warranted for the veteran's right elbow 
(minor) neuritis.

An evaluation in excess of 20 percent is, however, not 
warranted.  The March 2004 examinations noted a normal EMG 
nerve conduction study and no evidence of a myelopathy, 
radiculopathy, plexopathy, or neuropathy.  The veteran's x-
rays showed no gross abnormalities.  The veteran's limitation 
of motion was slight with pain during flare-ups.




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to a bilateral knee disability is denied.

Entitlement to a 20 percent initial evaluation for right 
elbow (minor) neuritis is granted.


REMAND

?	A remand this case is necessary to schedule a VA 
examination.

The veteran contends that his sinusitis is more severe than 
reflected by the 10 percent disability evaluation.  The 
veteran has not had a recent examination to determine the 
severity of his sinusitis.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination to ascertain the severity 
of his sinusitis.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of examination 
must include responses to each of the 
following items:

          A.  Does the veteran have 
severe symptoms with frequently 
incapacitating recurrences, severe and 
frequent headaches, purulent discharge or 
crusting reflecting purulence?  (Prior to 
October 7, 1996).

          B.  Does the veteran have three 
or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  An 
incapacitating episode of sinusitis means 
one that requires bed-rest and treatment 
by a physician.  (After October 7, 1996).

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



